DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose sorting the polymer filled tubes from the non-polymer filled tubes.  Specifically JPH03113398A - noted in the ISR and provided by applicant teaches filling the outside and inside of all tubes of a heat exchanger, EP0192543A1 - noted in the ISR and provided by applicant teaches using a polymer to effectively cover contamination and US 4390042 teaches plugging up tubes of a heat exchanger should they be in disrepair so that the whole heat exchanger need not be replaced, however there is no teaching of only filling the plugged tubes with the polymer or sorting out the filled tubes from the non-filled tubes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Operschall et al (US Patent No. 5,347,557) - decontaminating a heat exchanger using a line inserted into the tube.
Weber (US Patent No. 4,905,630) - replacing a heat exchanger in a nuclear power plant.
Martin (US Patent No. 4,847,038) - replacing a heat exchanger in a nuclear power plant.
Voggenthaler et al (US Patent No. 4,645,581) - cleaning tubes for radioactivity.
Smith et al (US Patent No. 4,326,317) - cleaning tubes for radioactivity.
Andrews et al (US Patent No. 4,270,258) - retubing a steam generator


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762